 

 

 

 

 

ASSET PURCHASE

AGREEMENT

MD TECHNOLOGIES INC.

AND

THE SOLUTIONS GROUP-BILLING, LLC

[CONFIDENTIALITY REQUESTED]



March 19, 2007



 

THIS ASSET PURCHASE AGREEMENT

("Agreement") dated as of March 19, 2007



and effective April 1, 2007, by and among: (i) MD TECHNOLOGIES INC., a Delaware

corporation ("MDTO" or "BUYER"); (ii) THE SOLUTIONS GROUP-BILLING, LLC,

a Georgia Limited Liability Company, ("SELLER" or "TSG"); (iii) [CONFIDENTIALITY
REQUESTED]. [CONFIDENTIALITY REQUESTED] are sometimes hereinafter referred to
individually as an"Equityholder" and collectively as the "Equityholders."



 

R E C I T A L S

WHEREAS,

Equityholders are the sole owners of SELLER.



WHEREAS,

SELLER is engaged in the business of: (i) providing medical billing and
collection services; and (ii) providing healthcare business management and
consulting services, (the "Business").



WHEREAS,

the BUYER desires to purchase certain contract(s), and other assets of SELLER,
and SELLER desires to sell such contract(s) and assets in exchange for, common
stock of MDTO, options to purchase common stock of MDTO, cash, and the
assumption by BUYER of certain liabilities of SELLER.



WHEREAS,

as a material inducement to the BUYER to enter into this Agreement and
consummate the transactions contemplated hereby, Equityholders have agreed to:
(i) indemnify the BUYER in the manner set forth in the Indemnification Agreement
attached hereto as Exhibit A A@ ; and (ii) enter into a Non-Circumvention,
Non-Solicitation agreement containing covenants against interference with
BUYER'S Business and solicitation of employees and customers, which agreement is
attached hereto as Exhibit "B."



NOW, THEREFORE,

in consideration of the mutual promises herein made, the Parties hereto agree as
follows:



ARTICLE I

PURCHASE AND SALE OF ASSETS



Purchase and Sale of Assets.

On and subject to the terms and conditions of this Agreement, BUYER hereby
purchases from SELLER and SELLER hereby sells, transfers, assigns, conveys and
delivers to the BUYER, all rights, title and interest in and to all of the
assets listed on Schedule "I" hereto.





ARTICLE II

CONSIDERATION FOR PURCHASE OF ASSETS; CLOSING



2.1 Purchase Price

. The cash purchase price, stock and stock options to be paid by MDTO as
instructed by SELLER (the "Purchase Price") for the assets purchased pursuant to
this Agreement consists of:

Monthly cash payments to each Equityholders by the BUYER in the amount set forth
on Schedule I attached hereto under the heading "Consideration," for an
aggregate maximum total cash payment to all Equityholders of $1,200,000.00, to
be paid by available U.S. funds.

The cash portions common stock and stock option portions of the Purchase price
shall be paid pursuant to the following schedule:

1. $1,200,000.00 [CONFIDENTIALITY REQUESTED]

In no event shall the total amount paid pursuant to the above formula be more
than $1,200,000.

 1. 27,000 shares of MDTO's common stock as follows:

[CONFIDENTIALITY REQUESTED].



 1. Options to purchase 15,000 shares of MDTO stock at a price of $2.50 per
    share exercisable within 36 months of the issuance of said options, paid as
    follows:

[CONFIDENTIALITY REQUESTED].

2.2 The Closing. The closing of this Agreement (the A Closing@ ) has taken place
on March 19, 2007 at the offices of MDTO. The date on which the Closing has
occurred shall be referred to as the A Closing Date.@

2.3 Deliveries at the Closing.

The SELLER has delivered to MDTO:

 a. Originals of all of the customer contract(s) of Seller;
 b. A counterpart to the Indemnification Agreement, duly executed by the
    Equityholders;
 c. A counterpart to the Non-Circumvention, Non-Solicitation Agreement,

duly executed by the Equityholders.



MDTO has delivered to SELLER:

Counterparts to the Indemnification Agreement, duly executed by MDTO;



Fully executed option agreements provided in Section 2.1. 3 above;



Certificates evidencing the MDTO common stock provided in Section 2.1.3 above;



 a. A counterpart to the Non-Circumvention, Non-Solicitation Agreement,

duly executed by MDTO.



Undertaking of SELLER and Equityholders.

If Equityholders hold any right, title or interest in or to any assets,
properties, interests in properties or rights intended to be transferred by this
agreement then said assets, properties or rights are hereby transferred to BUYER
and all provisions of this Agreement shall apply to such assets, properties,
interests in properties and rights notwithstanding that they are not held by
SELLER, and all such provisions of this Agreement shall be binding on
Equityholders.



ARTICLE III

CONDITIONS TO CLOSING BY MDTO

The consummation of the instant transaction by MDTO is based on the following as
of the Closing:

3.1 Representations and Warranties; Covenants

. The representations and warranties set forth in Article IV are true, complete
and accurate in all respects.



3.2 Absence of Material Adverse Change

. Since January 1, 2007, there has been no Material Adverse Change suffered by
SELLER.



3.3 Absence of Litigation

. As of the Closing, there is not: (a) any Order of any nature issued by a
Governmental Authority with competent jurisdiction directing that the
transactions provided for herein not be consummated as herein provided or (b)
any Proceeding before any Governmental Authority pending wherein an unfavorable
Order would (i) prevent the performance of this Agreement (ii) declare unlawful
any material aspect of this Agreement, (iii) cause any material aspect of this
Agreement to be rescinded or (iv) materially affect the right of MDTO to own or
control the assets of SELLER







3.4 Letter of SELLER'S Counsel

. MDTO has received a letter from Andrew Saulitus, Esq., counsel to SELLER, that
SELLER has the capacity and the requisite authority to enter into the
contemplated transaction and that he has explained the closing documents to
Equityholders.



Article IV

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE EQUITYHOLDER



SELLER and Equityholders represent and warrant to MDTO the following:

4.1 Title to Assets. SELLER is the record and beneficial owner of the assets
listed on Schedule I and has full power and authority to convey such assets free
and clear of any Lien, and, upon delivery of and payment for such assets as
herein provided, MDTO will acquire good, marketable and valid title thereto,
free and clear of any Lien.

4.2 Authorization of Transaction. Equityholders and SELLER have all requisite
power and authority to execute and deliver each Document to which they are a
party.

4.3 Non-contravention. Neither Equityholders nor SELLER is required to give any
notice to, or obtain any authorization, consent, or approval from, any
Governmental Authority or any other Person in order for the Parties to
consummate the transactions contemplated by this Agreement.

4.4 Litigation. There are no legal Proceedings pending or threatened against
SELLER or Equityholders related to the Business.

4.5 Disclosure.

(a) The representations and warranties of SELLER and Equityholders in this
Agreement (including the Schedules attached hereto), taken as a whole, do not
omit to state a material fact necessary to make the statements therein, in light
of the circumstances in which they were made, not misleading.

(b) There is no fact known to SELLER or Equityholders that would materially
adversely affect or threaten the assets and business operations of SELLER.

4.6 Financial Statements.

(a) Schedule 4.6 (a) contains the following financial statements:

(i) the balance sheet of SELLER dated as of December 31, 2005 and December 31,
2006 and the related statements of operations, owners= equity and cash flows,
for the fiscal years ended December 31, 2005, and December 31, 2006 (A Financial
Statements@ );

(ii) the balance sheet of SELLER for the 2 month period ending February 28, 2007
(the A Latest Balance Sheet@ ) and the related statements of operations, owners=
equity and cash flows, together with the accompanying supplementary information.

(b) Except as specifically set forth on Schedule 4.6(b), (A) each of the
Financial Statements and the Latest Balance Sheet: (i) has been prepared in
accordance with the books and records of the SELLER (which are true and correct
in all material respects); (ii) is true, correct and complete in all material
respects; and (iii) fairly presents the financial condition, results of
operations, owners= equity and changes in cash flow which it purports to present
as of the dates thereof and for the periods indicated thereon.

(c) SELLER maintains a system of internal accounting controls sufficient to
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in conformity with Generally Accepted
Accounting Principles or such other method of accounting as has been designated
in financial statements, and to maintain asset accountability.

4.7 Events Subsequent to January 1, 2007. Since January 1, 2007, SELLER has
operated the Business in the Ordinary Course of Business and SELLER has not
suffered any Material Adverse Change. Since that date, and as otherwise
disclosed in Schedule 4.7:

(a) no party has accelerated, terminated, modified or canceled any agreement,
contract, document, lease, or license to which SELLER is a party and, to the
best knowledge of SELLER, no party intends to take any such action;

(b) SELLER has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to any of its assets or property;

(e) SELLER has not incurred any debt, Lien upon any of its respective assets;

(f) SELLER has not delayed or postponed the payment of accounts payable and
other Liabilities outside the Ordinary Course of Business;

(g) SELLER has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) outside the Ordinary Course of
Business;

(h) SELLER has not accelerated the collection or receipt of any account
receivables outside the Ordinary Course of Business; and

(i) SELLER has not committed to do any of the foregoing.

4.8 Title to Properties. Unless otherwise disclosed in schedule 4.8,

(a) SELLER owns good and marketable title, free and clear of all Liens to all of
its respective assets, and the assets of SELLER include all assets, properties
and interests in properties presently used by, related to and/or necessary for
the conduct of the Business by SELLER in the ordinary course.

(b) The equipment and other tangible assets of SELLER are in good condition and
repair (subject to routine maintenance and repair for similar assets of like
age), fit for their particular purpose, and are usable in the ordinary course of
the Business.

4.9 Contracts and Commitments. Except as set forth on Schedule 4.9, SELLER is
not a party to any written or oral:

(a) instrument, agreement or indenture relating to the mortgaging, pledging or
otherwise placing a Lien on any asset of SELLER;

(b) factoring arrangement or other agreement involving the sale of SELLER'S
accounts receivable to a third party;

(c) contract relating to the purchase, distribution, marketing or sales of
SELLER= services or any other Person= s products or services;

4.10 Labor Issues. Except as set forth on Schedule 4.10: (i) SELLER is not
delinquent in payments to any employees for any wages, salaries, commissions,
bonuses or other direct compensation for any services performed by them to date
or amounts required to be reimbursed to such employees and upon termination of
the employment of any such employees, neither the MDTO nor SELLER will by reason
of anything done prior to the Closing be liable to any of such employees for
severance pay or any other payments; (ii) there is no unfair labor practice
charge or complaint against SELLER pending before the National Labor Relations
Board or any other Governmental Authority, and to the best knowledge SELLER,
none is or has been threatened; (iii) there is no labor strike, dispute, request
for representation, slowdown or stoppage actually pending or, to the best
knowledge of SELLER threatened against or involving SELLER; (iv) no labor union
currently represents the employees of SELLER; (v) to the best knowledge of
SELLER, no labor union has taken any action with respect to organizing the
employees of SELLER; and (vi) neither any material grievance nor any arbitration
proceeding arising out of or under collective bargaining agreements is pending
and no claim thereto has been asserted against SELLER. SELLER is not a party to
or bound by any collective bargaining agreement, union contract or similar
agreement.

(c) SELLER is, and has at all times been, in compliance in all material respects
with all Laws relating to the hiring of employees, employment and employment
practices, terms and conditions of employment, wages, hours of work, equal
opportunity, the payment of social security and other Taxes and occupational
safety and health. There are no employment handbooks, personnel policy manuals
or similar documents that create prospective employment rights or obligations in
any employee of SELLER.

4.11 Customers.

The parties acknowledge that SELLER'S only current "customer" is The Radiology
Group, LLC, but that The Radiology Group, LLC, in turn has several "customers,"
typically hospitals, for which it provides radiology services at any given time.
For purposes of this Section 4.11 the term "customer" shall refer to customers
of The Radiology Group, LLC at any given time for which MDTO will be working in
connection with billing.

Schedule 4.11

lists:



(i) all customers of The Radiology Group, LLC during the fiscal years ended
December 31, 2006 and current year to date through the date of Closing; and

(ii) gross sales to the customers identified in subclause (i) above for the
fiscal years ended and December 31, 2006 and the current year to date through
date of closing.

Except as set forth on Schedule 4.11, no such customer has given notice of
termination of its business with SELLER or The Radiology Group, LLC during the
twelve (12) months preceding the Closing. No changes have occurred to the
customer base other than in the Ordinary Course of Business. Neither SELLER nor
Equityholders have received any notice or otherwise has any reason to believe
that any of the customers listed on Schedule 4.11 intends to terminate or reduce
its business with SELLER of The Radiology group, LLC other then in the Ordinary
Course of Business. Without limiting the foregoing, to the best knowledge of
SELLER, in the six (6) months preceding the Closing Date, SELLER has not engaged
in rebate, discount, advance sale programs, volume discounts, or other programs
or arrangements (such as arrangements to sell to customers products or services
in excess of such customers' reasonably foreseeable requirements) with its
customers which might reasonably be expected to result in such customers
reducing, temporarily or permanently, their purchases of services and products
from SELLER or The Radiology group, LLC after the Closing.

4.12 Accounts Receivable. The notes and accounts receivable reflected on the
Latest Balance Sheet are valid receivables and collectible within thirty (30)
days after the due date related to such receivables subject to no valid
counterclaims or set-offs, at the aggregate recorded amount thereof as shown on
the Latest Balance Sheet.

4.13 Warranties of Services; Regulatory Compliance.

All services rendered by SELLER have been in conformity in all material respects
with all applicable contractual commitments and all express and implied
warranties. SELLER has no material liability and SELLER has received no written
or oral notice of any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against it giving rise to
damages in connection therewith.

4.14 Brokers. Schedule 4.14 sets forth a true and complete list of each agent,
broker, investment banker or firm who has acted on behalf, or under the
authority, of SELLER or Equityholder or will be entitled to any fee or
commission directly or indirectly from anyone in connection with any of the
transactions contemplated hereby.

4.15 Disclosure.

(a) The representations and warranties of SELLER in this Agreement, taken as a
whole, do not omit to state a material fact necessary to make the statements
herein not misleading.

(b) There is no fact known to SELLER that materially adversely affects or, as
far as SELLER can reasonably foresee, materially threatens, the assets of
SELLER.

(c) Except as itemized in Schedule 4.15 attached hereto, SELLER has not
knowingly violated any of the rules and regulations of the Health Insurance
Portability and Accountability Act of 1996 (HIPAA) and is in full compliance
with rules and regulations promulgated thereunder.





Article V

ADDITIONAL AGREEMENTS



Breach of Representations and Warranties

. Promptly upon becoming aware of (i) any fact or condition which constitutes,
or could reasonably be expected to cause or result in, a breach of any of the
representations and warranties of SELLER or Equityholders contained in or
referred to in this Agreement, or (ii) the occurrence of any event that would
constitute, or could reasonably be expected to cause or result in, a breach of
any of the representations and warranties of SELLER or Equityholders contained
in or referred to in this Agreement, SELLER or Equityholders shall give detailed
written notice thereof to the BUYER and shall use commercially reasonable
efforts to remedy the same.



Survival.

The representations, warranties, covenants and other agreements set forth in
this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby.





Indemnification Agreement.

The Parties hereby agree to indemnify each other with respect to various matters
set forth in, and in accordance with the terms of, the Indemnification Agreement
attached hereto as Exhibit A A@ .





Transaction Expenses

. MDTO shall pay all of its expenses in connection with the transactions
contemplated hereby, including without limitation, all attorneys'= fees and
expenses and accountants= fees and expenses. EQUITYHOLDERS shall pay all of
their expenses and all of the expenses of SELLER incurred in connection with the
transactions contemplated hereby, including without limitation, all attorneys=
fees and expenses and accountants= fees and expenses.



Tax Matters.

Each party to this transaction shall be fully responsible for its respective tax
liability resulting from the instant transaction.





Cooperation on Tax Matters

: MDTO, SELLER and the Equityholders shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.





MDTO and the Equityholders further agree, upon request, to provide the other
party with all information that either party may need to prepare any and all tax
returns.

 

Article VI

DEFINITIONS

In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:

A Assumed Liabilities@ includes only those liabilities of SELLER itemized on
Schedule II hereto.

A Balance Sheet@ has the meaning assigned to such term in Section 4.6(a).

A Business@ has the meaning assigned to such term in the recitals of this
Agreement.

A BUYER@ has the meaning assigned to such term in the preamble of this
Agreement.

A Closing@ has the meaning assigned to such term in Section 2.2.

A Closing Date@ has the meaning assigned to such term in Section 2.2.

A Financial Statements@ has the meaning assigned to such term in Section 4.6.

A GAAP@ means United States generally accepted accounting principles, applied on
a consistent basis, or based upon such other method of accounting as is
designated in the historical financial statements of SELLER.

A MDTO@ has the meaning assigned to such term in the preamble to this Agreement.

A Liability@ means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

A Lien@ means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance, easements, reservations,
restrictions, clouds, rights of first refusal or first offer, options, or other
similar arrangement or interest in real or personal property.

A Material Adverse Effect@ means, with respect to any Person, a material adverse
effect on the business, operations, assets (including levels of working capital
and components thereof), condition (financial or otherwise), operating results,
liabilities, customer, supplier or employee relations or business prospects of
such Person.

A Ordinary Course of Business@ means the ordinary course of business consistent
with the past custom and practice of SELLER and their Affiliates (including with
respect to quantity and frequency).

A Parties@ means MDTO, SELLER and Equityholders.

Article VII

MISCELLANEOUS

7.1 Entire Agreement. This Agreement and the other Documents referred to herein
constitute the entire agreement among the Parties and supersede any prior
correspondence or documents evidencing negotiations between the Parties, whether
written or oral, and all understandings, agreements or representations by or
among the Parties, written or oral.



7.2 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

7.4 Headings. The section heading contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

7.5

Notices.

All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
telecopied to the intended recipient at the telecopy number set forth therefore
below (with hard copy to follow), or sent to the recipient by reputable express
courier service (charges prepaid) and addressed to the intended recipient as set
forth below:



If to the SELLER:

The Solutions Group-Billing, LLC

2905 Premier Parkway, # 305

Duluth, Ga. 30097

Telephone: (768) 748-5846

Telecopy: (702) 921-7994

Attention: [CONFIDENTIALITY REQUESTED]



 

 

If to MDTO:

MD Technologies Inc.

620 Florida St., Suite 200

Baton Rouge, La. 70801

Telephone: (225) 343-7169

Telecopy: (225) 408-1805

Attention: Jose S. Canseco

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

7.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia without regard to conflicts of
laws principles that would require the application of any other law.



7.7 Incorporation of Exhibits and Schedules. The Exhibits, Schedules and other
attachments identified in this Agreement are part of this Agreement as if set
forth in full herein.



7.8 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
The word A including@ shall mean including without limitation. Nothing in the
Schedules hereto shall be deemed to adequately disclose an exception to a
representation or warranty made herein unless the applicable Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
to adequately disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself). The parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.



7.9 Independence of Covenants and Representations and Warranties. All covenants
hereunder shall be given independent effect so that if a certain action or
condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant shall not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of or a breach of a
representation and warranty hereunder.

7.10 Remedies. Remedies of the parties which do not expose either party to
liability to third parties shall be limited to termination of this agreement as
specifically set forth in Section 8.1. Except for recovery of damages associated
with liability to third parties as a result of the breach of this agreement, no
party shall be entitled to consequential damages, lost profits or any other
remedy not specifically provided for in Section 8.1. All disputes between the
parties arising from or related to this Agreement and all other closing
documents executed in conjunction therewith shall be resolved by binding
arbitration under the Commercial Rules of the American Arbitration Association
("AAA") including its optional rules for emergency measures of protection,
before a single arbitrator regardless of amount or subject matter in
controversy. EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY.

7.11 Knowledge of Equityholders Attributable to SELLER. Whenever any statement
herein or in any schedule, exhibit, certificate or other document delivered to
any Party pursuant to this Agreement is made A to the best knowledge of the
SELLER@ or containing words of similar intent or effect, the knowledge of the
SELLER will be deemed to include, without limitation, the knowledge of the
Equityholders, and each of the managers of SELLER. SELLER shall be required (and
the Equityholders shall be required to cause SELLER) to examine all relevant
documents and to make due inquiries of each of its directors and officers and
each of its other employees, managers, lawyers, accountants and agents who would
likely have knowledge of the relevant facts or circumstances.



7.12 Severability. It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

Article VIII

TERMINATION OF AGREEMENT

8.1 Termination. This Agreement may be terminated:

(a) By the mutual written consent of MDTO and Equityholders;

(b) By Equityholder in writing if MDTO shall (i) fail to perform in any material
respect its agreements contained herein or in any of the other documents
executed in conjunction with the Closing; or (ii) materially breach any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within ten (10) Business Days after the Equityholders have
notified MDTO of their intent to terminate this Agreement pursuant to this
subparagraph (b);

(c) By MDTO in writing if Equityholders shall (i) fail to perform in any
material respect their agreements contained herein or in any of the other
documents executed in conjunction with the Closing; or (ii) materially breach
any of their representations, warranties or covenants contained herein, which
failure or breach is not cured within ten (10) Business Days after MDTO has
notified Equityholders of its intent to terminate this Agreement pursuant to
this subparagraph (c);

(d) By either the Equityholders or MDTO in writing if there shall be any Order
of any Governmental Authority binding on MDTO, SELLER and/or any Equityholder,
which prohibits or restrains MDTO, SELLER and/or any Equityholder from
consummating the transactions contemplated hereunder, provided that the
terminating party shall have used its reasonable efforts to have any such Order
lifted and the same shall not have been lifted within thirty (30) days after
entry, by any such Governmental Authority.



8.2 Effect of Termination. In the event of a termination pursuant to Section 8.1
(a), this Agreement, the parties may retain such property as has vested as of
the date of termination (for example any monies paid under Section 2.1(1)) and
shall return/assign such property as shall not have vested as of the date of
termination (for example unperformed contracts with customers), and there shall
be no further liability or obligation on the part of any Party hereto.
Termination pursuant to subparagraphs (b), (c) Section VIII shall not relieve a
defaulting or breaching Party from any liability to the other Parties associated
with liabilities of the non-breaching party to unrelated third parties resulting
from the breach. In the event of a terminations pursuant to subparagraphs (b),
(c) of Section VII which do not expose the non-breaching to liability to
unrelated third parties, the parties may retain such property as has vested as
of the date of termination (for example any monies paid under Section 2.1(1))
and shall return/assign such property as shall not have vested as of the date of
termination (for example unperformed contracts with customers), and there shall
be no further liability or obligation on the part of any Party hereto.



IN WITNESS WHEREOF,

the Parties have executed this Asset Purchase Agreement as of the date first
above written.



SELLER BUYER:

The Solutions Group - Billing, LLC MD Technologies Inc.

By:_____________________ By:_______________________

Name: [CONFIDENTIALITY REQUESTED]

Name: William D. Eglin

Title: __________________________ Title: Chief Executive Officer

 

EQUITYHOLDERS:

[CONFIDENTIALITY REQUESTED].

STATE OF LOUISIANA



PARISH OF EAST BATON ROUGE

I, _________________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that William D. Eglin appeared before me this day
in person, and acknowledged that he signed and delivered the said instrument as
his own free and voluntary act for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this ____ day of March, 2007.

_____________________

Notary Public

My Commission Expires:

 

 

 

 

 

STATE OF GEORGIA )

) SS

COUNTY OF _________ )

I, _______________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that [CONFIDENTIALITY REQUESTED] appeared before me
this day in person, and acknowledged that he signed and delivered the said
instrument as his own free and voluntary act for the uses and purposes therein
set forth.

GIVEN

under my hand and Notarial Seal this ________day of March, 2007.



_____________________________

Notary Public

My Commission Expires:

STATE OF LOUISIANA

PARISH OF EAST BATON ROUGE

I, _______________________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that [CONFIDENTIALITY REQUESTED] appeared before me
this day in person, and acknowledged that he signed and delivered the said
instrument as his own free and voluntary act for the uses and purposes therein
set forth.

GIVEN

under my hand and Notarial Seal this ________day of March, 2007.



_____________________________

Notary Public

My Commission Expires:

 

 

STATE OF GEORGIA )

) SS

COUNTY OF _________ )

I, _______________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that [CONFIDENTIALITY REQUESTED] appeared before me
this day in person, and acknowledged that he signed and delivered the said
instrument as his own free and voluntary act for the uses and purposes therein
set forth.

GIVEN

under my hand and Notarial Seal this ________day of March 2007.



_____________________________

Notary Public

My Commission Expires:







EXHIBIT "A"

INDEMNIFICATION AGREEMENT



 

EXHIBIT "B"

NON-CIRCUMVENTION, NON-SOLICITATION AGREEMENT



 

 

SCHEDULE I

Table of the Purchased Assets of The Solutions Group - Billing, LLC



 

CUSTOMER CONTRACT(S)



Contract dated April 1, 2005 between The Solutions Group - Billing, LLC,
("TSG"), having as address at 2905 Premiere Parkway, Suite 310, Atlanta GA, and
The Radiology Group, LLC.



 

OPERATING FUNDS



NONE



 

ACCOUNTS RECEIVABLES



TSG shall retain ownership of account receivables itemized on its March 19, 2007
financial statements attached hereto as well as those created in April 2007 as a
result of funds collected on behalf of The Radiology Group during the month of
March 2007.



 

FIXED ASSETS



MDTO shall own all work-in-progress of TSG whenever created, and revenue
associated therewith, which is earned or collected on or after April 2007.



 

SCHEDULE II

List of liabilities of The Solutions Group - Billing, LLC assumed by MD
Technologies Inc.



 

MDTO shall not assume any liabilities of TSG. MDTO shall be responsible for all
liabilities incurred by it in serving the needs of The Radiology Group beginning
and after April 1, 2007.



 

SCHEDULE 4.6 (a)

FINANCIAL STATEMENTS



 

 1. 12/31/05 financial statements
 2. 12/31/06 financial statements
 3. 2/28/07 balance sheet



SCHEDULE 4.6(b)

FINANCIAL STATEMENT EXCEPTIONS



NONE



SCHEDULE 4.7

EVENTS SUBSEQUENT TO 1/1/07



SCHEDULE 4.8

TITLE TO PROPERTIES EXCEPTIONS



NONE



SCHEDULE 4.9

ADVERSE CONTRACTS



NONE



SCHEDULE 4.10

LABOR ISSUES



 

 

NONE



SCHEDULE 4.11

CUSTOMERS



Stephens

Adel

NGMC

Chestatee

Lakeview

Grove Hill

SWAMC

Jackson

Calhoun

Palmyra

West GA

Sabine

Irwin

Kindred Atlanta

Kindred New Orleans

BJC

Berrien

Warm Springs

Touro



 

SCHEDULE 4.14

BROKERS



NONE



 

SCHEDULE 4.15

HIPAA VIOLATIONS



 

NONE



 

 

 